       Case 5:17-cv-00220-LHK Document 1156 Filed 01/06/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GARY L. HALLING, Cal. Bar No. 66087
 3 ghalling@sheppardmullin.com
   MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
 4 mscarborough@sheppardmullin.com
   MONA SOLOUKI, Cal. Bar No. 215145
 5 msolouki@sheppardmullin.com
   Four Embarcadero Center, 17th Floor
 6 San Francisco, California 94111-4109
   Telephone: 415.434.9100
 7 Facsimile: 415.434.3947
 8 Attorneys for Non-Parties
   SAMSUNG ELECTRONICS CO., LTD.,
 9 SAMSUNG SEMICONDUCTOR, INC. and
   SAMSUNG ELECTRONICS AMERICA, INC.
10
11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION
14
15                                                Case No. 17-cv-0220-LHK-NMC

16 FEDERAL TRADE COMMISSION,                      The Hon. Lucy H. Koh

17                        Plaintiff,              NON-PARTY SAMSUNG’S RESPONSE
                                                  TO THIS COURT’S ORDER ECF NO.
18 QUALCOMM INCORPORATED,                         1144 REGARDING SAMSUNG’S
                                                  REVISED ADMINISTRATIVE MOTION
19                        Defendant.              TO MAINTAIN UNDER SEAL

20
21
22
23
24
25
26
27
28

     SMRH:489027509.1                           SAMSUNG’S RESPONSE TO COURT ORDER ECF 1144
       Case 5:17-cv-00220-LHK Document 1156 Filed 01/06/19 Page 2 of 3



 1                      Non-parties Samsung Electronics Company Ltd., Samsung Semiconductor Inc.,

 2 and Samsung Electronics America Inc. (collectively “Samsung”) respond to this Court’s Order
 3 (ECF 1144) regarding Samsung’s sealing motions (ECF 1112 and 1132).
 4                      In its Order, the Court held: “Samsung has redacted information that it does not

 5 seek to seal, but believes Qualcomm might. Qualcomm has not filed any motion or declaration in
 6 support of sealing this information. Therefore, other than the above Samsung sealing requests that
 7 have been granted, Samsung must refile redacted versions of these documents consistent with this
 8 order by Monday, January 7, 2019 at noon.” ECF No. 1144.
 9                      The Case Docket indicates that Defendant Qualcomm Incorporated (“Qualcomm”)

10 did file its motion to seal and supporting declaration right before this Court’s Order was issued.
11 See ECF No. 1142 (Qualcomm’s Administrative Motion to File Under Seal i/s/o Samsung’s
12 Revised Administrative Motion); ECF No. 1143 (Qualcomm’s Declaration in Support of
13 Administrative Motion to File Under Seal).
14                      As non-party Samsung explained in its Revised Administrative Motion to Seal

15 Administrative Motion to Seal (ECF 1132), the agreements at issue (JX0006, JX0047 and
16 JX0122) are not solely Samsung’s proprietary information, and Samsung cannot waive
17 Qualcomm’s right to file its own sealing motions as to the portions Qualcomm considers
18 proprietary. In order to comply with the Court’s order, Samsung had to file joint unredacted
19 versions of those agreements that included both non-party Samsung’s and Defendant Qualcomm’s
20 sealing requests.
21                      Accordingly, until the Court rules on Qualcomm’s motion, Samsung cannot refile

22 redacted versions of agreements between Samsung and Qualcomm, for which Qualcomm has an
23 independent basis for sealing.
24                      Samsung is willing to answer any questions from the Court and is available to

25 appear telephonically tomorrow if necessary to resolve any concerns.
26
27
28

                                                         -1-
     SMRH:489027509.1                                            SAMSUNG’S RESPONSE TO ORDER ECF 1144
       Case 5:17-cv-00220-LHK Document 1156 Filed 01/06/19 Page 3 of 3



 1 Dated: January 6, 2019
 2                               SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4
                                 By                   /s/ Gary L. Halling
 5                                                   GARY L. HALLING
                                                   Attorneys for Non-Parties
 6
                                                 Samsung Electronics Co., Ltd.,
 7                                              Samsung Semiconductor Inc., and
                                                Samsung Electronics America Inc.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
     SMRH:489027509.1                              SAMSUNG’S RESPONSE TO ORDER ECF 1144
